Citation Nr: 9907873	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  94-39 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to waiver of recovery of Chapter 106 education 
benefits overpayment in the amount of $418.



ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel



INTRODUCTION

The United States Department of Defense (DOD) reported the 
appellant was eligible for education benefits from November 
30, 1988, to July 30, 1993.  






This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 decision by the Committee 
on Waivers and Compromises (COWC) of the Department of 
Veterans Affairs (VA), Regional Office (RO) in San Diego, 
California.  Subsequently, the case was transferred to the RO 
in Oakland, California.

The Board notes the appellant did not challenge the validity 
of the amount of overpayment of educational benefit debt 
created; therefore, this decision is limited to the issue of 
entitlement to waiver of recovery of overpayment.  But see 
Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991);  38 C.F.R. 
§ 1.911(c)(1) (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  In September 1989 the appellant received notice of basic 
eligibility for the Selected Reserve Educational Assistance 
Program.

3.  An August 1994 DOD report noted the appellant's 
eligibility had been terminated effective July 30, 1993.

4.  In May 1994 the COWC denied waiver of recovery of 
overpayment in the amount of $418.

5.  The appellant did not commit fraud, misrepresentation, or 
bad faith in the creation of the overpayment.





6.  The appellant was not at fault in creating the 
overpayment, and VA was not at fault.

7.  Waiver of overpayment would not result in unfair 
enrichment to the appellant.

8.  Recovery of the overpayment would deprive the appellant 
or his family of basic necessities.

9.  Denial of waiver would not defeat the purpose of the 
award of VA benefits.

10.  There is no indication that the appellant relinquished a 
valuable right or incurred a legal obligation in reliance on 
the benefits received.


CONCLUSION OF LAW

Recovery of the Chapter 106 education benefits overpayment in 
the amount of $418 would violate the standard of equity and 
good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991);  38 
C.F.R. §§ 1.963(a), 1.965(a), 21.7540, 21.7550 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Pertinent law provides that educational benefits are 
available to members of the Selected Reserve under Chapter 
1606, Title 10, United States Code (formerly Chapter 106).  





Specifically, an individual who after June 30, 1985, enlists, 
reenlists or extends an enlistment in the Selected Reserve 
for a period of not less than six years, or is appointed as a 
reserve officer and agrees to serve in the Selected Reserve 
for a period of not less than six years in addition to any 
other period of obligated service in the Selected Reserve 
and, before completing initial active duty for training has a 
high school diploma or its equivalent, is entitled to 
educational assistance under Chapter 1606.  10 U.S.C.A. 
§ 16132 (West 1991 & Supp. 1998). 

Determinations as to individual eligibility for Chapter 1606 
benefits are made by the Armed Forces.  38 C.F.R. § 21.7540 
(1998).  Chapter 1606 eligibility for a reservist who ceases 
to be a member of the Selected Reserve from October 1, 1991, 
to September 30, 1999, because of deactivation of the unit of 
assignment ends 10 years after the reservist became eligible 
for educational assistance.  38 C.F.R. § 21.7550 (1998).

Recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 C.F.R. § 1.963(a) (1998).  The standard 
"Equity and Good Conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:




(1)  Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2)  Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3)  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4)  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5)  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6)  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation. 

See 38 U.S.C.A. § 5302(West 1991);  38 C.F.R. § 1.965(a) 
(1998).

Factual Background

In September 1989 the appellant received notice of basic 
eligibility for the Selected Reserve Educational Assistance 
Program.  An August 1994 DOD report noted the appellant's 
eligibility had been terminated effective July 30, 1993.

In February 1994 the appellant requested waiver of 
overpayment due to financial hardship and mitigating 
circumstances.  He claimed that his reserve unit had been 
deactivated, and that he had been unable to obtain an 
available position in a local unit.  He submitted a financial 
status report indicating an average monthly income of 
$510.14, monthly expenses of $492.50, and a balance of 
$67.64.  



In May 1994 the COWC denied waiver of recovery of overpayment 
in the amount of $418.

Analysis

Initially, the Board notes that the appellant's claim is 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented a claim which is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Board is 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

In this case, the COWC has determined that the indebtedness 
did not result from fraud, misrepresentation or bad faith on 
the appellant's part, any of which would constitute a legal 
bar to granting the requested waiver.  See 38 U.S.C.A. 
§ 5302.  The Board concurs, however, before recovery of 
indebtedness can be waived, it must also be shown that it 
would be against the principles of equity and good conscience 
to require the appellant to repay the debt to the government.  
38 C.F.R. §§ 1.963, 1.965.

Based on the evidence of record, the Board finds that the 
appellant and VA were not at fault in the creation of the 
debt, and that waiver of recovery would not constitute unjust 
enrichment to the appellant.  

The Board also finds that the evidence is persuasive that 
undue hardship would result because the record shows only 
minimal income.  

The record does not reflect that denial of waiver would 
defeat the purpose of paying VA benefits by nullifying the 
objective for which the benefits are intended.  





There is no persuasive evidence that reliance on the overpaid 
benefits resulted in the appellant's relinquishment of a 
valuable right or the incurrence of a legal obligation.  

In this case, the Board finds that the appellant's claim as 
to undue financial hardship is persuasive.  The Board 
determines, therefore, that recovery of the overpayment would 
be against equity and good conscience.


ORDER

Entitlement to waiver of recovery of Chapter 106 education 
benefits overpayment in the amount of $418 is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


